686 S.E.2d 159 (2009)
David E. SIMPSON
v.
UNION COUNTY DISTRICT ATTORNEY, State of North Carolina.
No. 109P09-4.
Supreme Court of North Carolina.
October 30, 2009.
David Simpson, pro se.
Robert Montgomery, Special Deputy Attorney General, Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the application filed by Plaintiff on the 12th of October 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Union County:
"Denied by order of the Court in conference, this the 30th of October 2009."
Upon consideration of the application filed by Plaintiff on the 28th of October 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Union County:
"Denied by order of the Court in conference, this the 30th of October 2009."